Citation Nr: 0932030	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-38 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The record indicates that the Veteran had active service from 
July 1952 to July 1954.  The appellant is the Veteran's 
widow. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In May 2009 the appellant and her daughter testified at a 
videoconference Board hearing before the undersigned Veterans 
Law Judge.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  An unappealed July 2004 rating decision denied service 
connection for the cause of the Veteran's death.

2.  The evidence submitted since the July 2004 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The July 2004 rating decision that denied service 
connection for the cause of the Veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the July 2004 rating 
decision is not new and material, and the claim for service 
connection for the cause of the Veteran's death is not 
reopened.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the appellant's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the appellant dated February 
2004, May 2004, June 2006, July 2006 and May 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In connection with a claim to reopen on new and material 
evidence and in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the RO must satisfy the duty to notify with a 
letter defining new and material evidence, advising the 
appellant of the reasons for the prior denial of the claim of 
service connection and noting the evidence needed to 
substantiate the underlying claim of service connection.  A 
July 2006 letter to the appellant satisfied this requirement.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the appellant and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the appellant in the adjudication of her 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the appellant's appeal.

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-
connected disability may be either a principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c). 

The appellant's claim for service connection for the cause of 
the Veteran's death was previously considered and denied by 
the RO in a July 2004 rating decision.  That decision noted 
that there was no evidence showing the cause of the Veteran's 
death was related to military service or to the Veteran's 
service connected disabilities.  The appellant was notified 
of that decision and of her appellate rights.  She did not 
submit a Notice of Disagreement or a Substantive Appeal.  
Therefore, that decision is now final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.  Regardless 
of how the RO ruled on the question, the Board must determine 
for purposes of jurisdiction whether there is new and 
material evidence sufficient to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file subsequent to 
the July 2004 rating decision consists of statements from the 
appellant and her daughter, a transcript from a May 2009 
hearing before the undersigned Veterans Law Judge, a November 
2006 opinion from a VA examiner and an operative report from 
November 2003.  

The November 2003 operative report confirmed that an open 
cholecystectomy was performed after it was determined that a 
laparoscopic surgery could not be performed due to 
incarcerated omentum in the Veteran's ventral hernia.  This 
report was considered as part of the evidence used in the 
earlier July 2004 rating decision.  As this evidence was 
previously submitted prior to the July 2004 rating decision 
is cannot be considered new.

The November 2006 VA opinion was requested by the RO in 
September 2006.  The examiner, after reviewing the claims 
file, stated that he/she could not resolve the issue without 
resorting to mere speculation.  Medical evidence that is 
speculative, general or inconclusive in nature cannot be used 
to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  
Without a showing of material evidence to suggest that the 
Veteran's death was related to his service the Board cannot 
reopen the appellant's case.  The Board does note written 
statements and a May 2009 hearing transcript containing 
opinions from both the appellant and her daughter regarding 
their belief that the Veteran would have survived but for the 
service-connected residuals of an umbilical hernia.  The 
Board does not doubt that the appellant and her daughter are 
sincere their beliefs, but statements from these individuals 
are from lay persons who lack appropriate medical training 
and thus are not competent to provide probative opinions on 
medical matters.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Therefore, though new in that these two pieces of 
evidence were not considered previously, they are not 
material because they do not relate to an unestablished fact 
necessary to substantiate the claim.

While it is argued that the examiner could have opined 
whether the Veteran's service-connected disability 
necessitated the performance of a procedure which had a 
higher risk of infection, that fact alone would not suffice 
to show that the veteran's service-connected disability 
contributed to cause his death.  It is not sufficient to show 
that the disability casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c).  The examiner specifically found that 
no such connection could be made without resorting to 
speculation.  

The Board must therefore conclude that new and material 
evidence has not been submitted to reopen the previously 
denied claim.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for the cause of the Veteran's 
death remains denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


